         Case 8:18-cv-00891-PWG Document 86 Filed 03/20/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 NATIONAL ASSOCIATION FOR THE                     )
 ADVANCEMENT OF COLORED                           )
 PEOPLE, et al.,                                  )
                                                  )   Case No. 8:18-cv-00891-PWG
                                Plaintiffs,       )
                                                  )
         vs.                                      )
                                                  )
 BUREAU OF THE CENSUS, et al.,                    )
                                                  )
                                Defendants.       )

                            [PROPOSED] SCHEDULING ORDER

        Pursuant to the Court’s instructions during the March 6, 2019 telephone conference,
counsel for all parties jointly submit this letter setting forth the discovery schedule and limitations
for Plaintiffs’ constitutional claim regarding the funding of the 2020 Census and Defendants’
discovery, as agreed upon by the parties and as ordered by the Court during the March 6 conference.

   I. DISCOVERY

   1. Initial disclosures pursuant to Rule 26(a)(1) need not be made in this case.

   2. Plaintiffs may propound up to 15 Requests for Production, up to 15 Interrogatories, and up
      to 15 Requests for Admission relating to Plaintiffs’ constitutional claim regarding the
      funding of the 2020 Census. Requests for Admission relating to the genuineness or
      authenticity of documents shall not count towards Plaintiffs’ limit of 15 Requests for
      Admission.

   3. Plaintiffs will conduct one Rule 30(b)(6) deposition. The parties will meet and confer
      regarding the scope and topics of this deposition. Plaintiffs may take up to three oral
      depositions of fact witnesses. The time limit for each of these depositions is 7 hours.

   4. Defendants may propound up to 15 Requests for Production, up to 15 Interrogatories, and
      up to 15 Requests for Admission. Requests for Admission relating to the genuineness or
      authenticity of documents shall not count towards Defendants’ limit of 15 Requests for
      Admission.

   5. Defendants may conduct one Rule 30(b)(6) deposition. The Parties will meet and confer
      regarding the scope and topics of this deposition. Defendants may take up to three oral
      depositions of fact witnesses. The time limit for each of these depositions is 7 hours.

   6. Each side may disclose up to three experts.



                                                  1
           Case 8:18-cv-00891-PWG Document 86 Filed 03/20/19 Page 2 of 3




    7. If Plaintiffs or Defendants seek additional discovery, the parties will confer and submit a
       letter to the Court—not to exceed three, single-spaced pages—indicating the agreed-upon
       discovery and, if necessary, requesting a conference with the Court regarding any
       discovery sought to which the parties do not agree.

    II. DEADLINES

         The parties jointly propose that the following deadlines be set:

         April 4, 2019:                                    Deadline for conference about discovery of
                                                           electronically stored information
         June 18, 2019:                                    Plaintiffs’ Rule 26(a)(2) expert disclosures
         July 8, 2019:                                     Defendants’ Rule 26(a)(2) expert disclosures
         July 29, 2019:                                    Plaintiff’s rebuttal Rule 26(a)(2) expert disclosures
         August 26, 2019:                                  Rule 26(e)(2) supplementation of disclosures and
                                                           responses
         August 28, 2019:                                  Discovery deadline; submission of status report



Respectfully submitted,

/s/ Michael J. Wishnie

Rachel Brown, Law Student Intern                                  Jeremy M. Creelan, pro hac vice
Casey Gilfoil,* Law Student Intern                                Susan J. Kohlmann, pro hac vice
Daniel Ki,* Law Student Intern                                    Jacob D. Alderdice, pro hac vice
Nikita Lalwani, Law Student Intern                                Jenner & Block LLP
Abigail Olson, Law Student Intern                                 919 Third Avenue
Joseph Schottenfeld, Law Student Intern                           New York, NY 10022-3908
Charlotte Schwartz, Law Student Intern                            Counsel for all Plaintiffs
Jeffrey Zalesin, Law Student Intern
Joshua Zoffer, Law Student Intern                                 Khyla D. Craine (Bar No. 14117)
Renee Burbank†                                                    Anson C. Asaka (Bar No. 20456)
Michael J. Wishnie (Bar No. 20350)                                National Association for the Advancement
Rule of Law Clinic                                                of Colored People, Inc.
Yale Law School 1                                                 4805 Mt. Hope Drive
127 Wall Street                                                   Baltimore, MD 21215
New Haven, CT 06511                                               Tel: (410) 580-5797
Tel: (203) 436-4780                                               Fax: (410) 358-9350
michael.wishnie@ylsclinics.org                                    Counsel for Plaintiffs NAACP and Prince
Counsel for all Plaintiffs                                        George’s County NAACP Branch

1                                                                 †
 This letter does not purport to state the views of Yale              Application for D. Md. admission pending
Law School, if any.
*Law student interns. Petition to practice forthcoming.


                                                              2
     Case 8:18-cv-00891-PWG Document 86 Filed 03/20/19 Page 3 of 3



                                       Benjamin D. Alter, pro hac vice
                                       National Association for the Advancement
                                       of Colored People, Inc.
                                       50 Broadway, 31st Floor, New York, NY
                                       10004
                                       Tel: (212) 626-6412
                                       Fax: (212) 248-5250
                                       Counsel for Plaintiffs NAACP and Prince
                                       George’s County NAACP Branch




                                JOSEPH H. HUNT
                                Assistant Attorney General

                                BRETT A. SHUMATE
                                Deputy Assistant Attorney General

                                JOHN R. GRIFFITHS
                                Director, Federal Programs Branch

                                CARLOTTA P. WELLS
                                Assistant Director, Federal Programs Branch

                                /s/ Stephen Ehrlich
                                GARRETT COYLE
                                STEPHEN EHRLICH
                                Trial Attorneys
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, N.W.
                                Washington, DC 20005
                                Tel.: (202) 305-9803
                                Email: stephen.ehrlich@usdoj.gov

                                Counsel for Defendants


SO ORDERED.

DATED:   Greenbelt, Maryland

         ____________,_______          _____________________________
                                       United States District Judge




                                   3
